DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited stretchable adhesive film. The independent claims identify the uniquely distinct features of an adhesive film that includes an elastomeric substrate layer with a first adhesive layer on one surface, wherein the elastomer comprises silicone rubber comprising one or more selected from the group consisting of methyl silicone, vinyl-methyl-silicone, phenyl-vinyl-methyl-silicone and fluoro-vinyl-methyl- silicone, wherein the adhesive layer comprises one or more adhesives selected from an acryl- based adhesive, a silicone-based adhesive, a urethane-based adhesive and a rubber-based adhesive, and wherein the stretchable adhesive film satisfies Equation: 0.95≤a2/a1≤1, wherein a1 is a stress value of the stretchable adhesive film at X1 under 25±2°C and 50±5% RH; and a2 is a stress value at X1 after evaluating elongation/recovery on the stretchable adhesive film 10,000 times with a 20% strain under 25±2°C and 50±5% RH; wherein X1 is a strain value (%) applied to the stretchable adhesive film; the strain means an elongational strain; and X1 is 20.  The closest prior art of record, Chang (USPGPub 2012/0094051 A1); JP 2017-171772, disclose different adhesive articles, which either singularly or in combination, fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 15, 2022